Name: Commission Regulation (EC) No 3016/95 of 18 December 1995 opening Community tariff quotas for 1996 for sheep, goats, sheepmeat and goatmeat falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90 and 0204
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production;  animal product
 Date Published: nan

 28 . 12. 95 I EN 1 Official Journal of the European Communities No L 314/35 COMMISSION REGULATION (EC) No 3016/95 of 18 December 1995 opening Community tariff quotas for 1996 for sheep, goats, sheepmeat and goatmeat falling within CN codes 0104 10 30, 0104 10 80 , 0104 20 90 and 0204 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 1265/95 (2), and in parti ­ cular Article 12 (4) thereof, Having regard to Council Regulation (EC) No 3491 /93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part (3), and in particular Article 1 thereof, the European Communities and their Member States, of the one part, and Romania, of the other part Q, and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3383/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part (8), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1275/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other part (9), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1276/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Latvia, of the other part (10), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1277/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Lithu ­ ania, of the other part (u), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3492/93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part (4), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3296/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part (*), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3297/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part (*), and in particular Article 1 thereof, Whereas under the Agreement on Agriculture concluded in the framework of the Uruguay Round of multilateral trade negotiations (12), the Community has undertaken to replace, as from 1 July 1995, the Voluntary Restraint Agreements in the sheep and goat sector by country ­ specific tariff quotas and to open a non-country-specific tariff quota ; whereas the Europe Agreements concluded between the Community and the countries of central Europe allow additional preferential access to the Community market ; Having regard to Council Regulation (EC) No 3382/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between O OJ No L 368 , 31 . 12. 1994, p. 1 . H OJ No L 368 , 31 . 12. 1994, p. 5. o OJ No L 124, 7. 6. 1995, p. 1 . (10) OJ No L 124, 7 . 6. 1995, p. 2. ( ») OJ No L 124, 7. 6. 1995, p. 3. Ã  2 OJ No L 336, 23. 12. 1994, p. 22. (  ) OJ No L 289, 7. 10 . 1989, p. 1 . $ OJ No L 123 , 3. 6. 1995, p. 1 . (3) OJ No L 319 , 21 . 12. 1993, p. 1 . (&lt;) OJ No L 319, 21 . 12. 1993, p. 4. M OJ No L 341 , 30. 12. 1994, p. 14. (&lt;) OJ No L 341 , 30. 12. 1994, p. 17 . No L 314/36 EN Official Journal of the European Communities 28 . 12. 95 the customs duty, applicable to imports originating in specific supplying countries, is reduced to 4 % ad valorem for the period between 1 January and 31 December 1996, shall be those laid down in Annex II. 3 . The quantities of live animals, expressed in live weight, falling under CN codes 01041030, 01041080 and 0104 20 90 for which the customs duty, applicable to imports originating in specific supplying countries, is reduced to 10 % ad valorem for the period between 1 January and 31 December 1996, shall be those laid down in Annex III. 4 . The quantities of live animals, expressed in live weight, falling within CN codes 0104 10 30, 010410 80 and 0104 20 90 for which the customs duty, applicable to imports, is reduced to 10 % ad valorem for the period between 1 January and 31 December 1996, shall be those laid down in Annex IV, Part A. 5. The quantities of meat, expressed in carcase weight equivalent, falling within CN code 0204 for which the customs duty, applicable to imports, is suspended for the period between 1 January and 31 December 1996, shall be those laid down in Annex IV, Part B. Whereas, moreover, the Community undertook to reserve a certain share of the non-country-specific tariff quota for imports of sheepmeat and goatmeat from Estonia ('), Latvia (2) and Lithuania (3) ; Whereas the tariff quotas have to be opened by the Commission and be managed according to the rules laid down in Commission Regulation (EC) No 1439/95 of 1995 of 26 June 1995 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheep ­ meat and goatmeat sector (4), as last amended by Regula ­ tion (EC) No 2526/95 (*) ; Whereas since imports in the Community market have traditionally been managed on a calendar year basis, it is appropriate to maintain this system in the future ; Whereas a carcase-weight equivalent needs to be fixed in order to ensure a proper functioning of the tariff quotas ; whereas, furthermore , certain tariff quotas provide the option of importing either the live animals or their meat ; whereas a conversion factor is therefore required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat, HAS ADOPTED THIS REGULATION : Article 3 1 . The tariff quotas provided for Article 2 ( 1 ), (2) and (3) shall be managed in accordance with the rules laid down in Title II A of Regulation (EC) No 1439/95. 2. The tariff quotas provided for Article 2 (4) and (5) shall be managed in accordance with the rules laid down in Title II B of Regulation (EC) No 1439/95. Article 1 The customs duties applicable to imports into the Community of sheep, goats, sheepmeat and goatmeat falling within CN codes 010410 30, 0104 10 80 , 0104 20 90 and 0204 originating in the countries indi ­ cated in the Annexes, shall be suspended or reduced during the periods, at the levels and within the limits of the tariff quotas laid down in this Regulation . Article 4 1 . The term 'carcase weight equivalent' referred to in Article 2 shall be taken to mean the weight of bone-in meat presented as such, and also boned meat converted by a coefficient into bone-in weight. For this purpose 55 kg of boned mutton or goatmeat other than kid corres ­ ponds to 100 kg of bone-in mutton or goatmeat other than kid and 60 kg of boned lamb or kid corresponds to 100 kg of bone-in lamb or kid. 2 . Where the option is available under the Association Agreements between the Community and certain supplier countries of allowing imports in the form of live animals or as meat, 100 kg of live animals shall be considered to be equivalent to 47 kg of meat. Article 2 1 . The quantities of meat, expressed in carcase weight equivalent, falling within CN code 0204 for which the customs duty, applicable to imports originating in specific supplying countries, is suspended for the period between 1 January and 31 December 1996, shall be those laid down in Annex I. 2. The quantities of live animals and meat, expressed as carcase weight equivalent, falling within CN codes 0104 10 30, 0104 10 80 , 0104 20 90 and 0204 for which Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. (') OJ No L 373, 31 . 12. 1994, p. 18 . (2) OJ No L 374, 31 . 12 . 1994, p. 18 . h) OJ No L 375, 31 . 12 . 1994, p. 48 . (&lt;) OJ No L 143, 27. 6. 1995, p. 7. Of No L 258 . 28 . 10 . 1995. p. 48 . 28 . 12. 95 EN Official Journal of the European Communities No L 314/37 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1995. For the Commission Franz FISCHLER Member of the Commission No L 314/38 EN Official Journal of the European Communities 28 . 12. 95 ANNEX I QUANTITIES REFERRED TO IN ARTICLE 2 (1) Sheepmeat and goatmeat (tonnes in CWE) at zero duty (in tonnes) Argentina 23 000 Australia 17 500 Chile 1 490 New Zealand 225 000 Uruguay 5 800 Iceland 600 Poland 200 Romania 75 Hungary 1 150 Bulgaria 1 250 Bosnia-Herzegovina 850 Croatia 450 Slovenia 50 Former Yugoslav Republic of Macedonia 1 750 ANNEX II QUANTITIES (TONNES CWE) REFERRED TO IN ARTICLE 2 (2) Duty rate 4 % Live animals Meat Poland 8 800 (')  Romania (2) 713 38 Hungary 11 450 400 Bulgaria 3 023 640 Czech Republic (2) 830 830 Slovakia 1 670 1 670 (') Quantity in the form of live animals or meat. (2) Possibility of converting limited quantities between live animals and meat 28 . 12. 95 EN Official Journal of the European Communities No L 314/39 ANNEX III QUANTITIES REFERRED TO IN ARTICLE 2 (3) Live sheep and goats (tonnes live weight)  Duty rate 10 % Former Yugoslav Republic of Macedonia 215 tonnes ANNEX IV 105 tonnes A. QUANTITIES REFERRED TO IN ARTICLE 2 (4) Live sheep and goats (tonnes live weight)  Duty rate 10 % Others B. QUANTITIES REFERRED TO IN ARTICLE 2 (5) Sheepmeat and goatmeat (tonnes CWE)  Duty rate zero Others (of which Greenland 100 tonnes, Faeroes 20 tonnes and Estonia, Latvia and Lithu ­ ania 100 tonnes) 300 tonnes